ON RETURN TO REMAND
BOWEN, Presiding Judge.
On remand, the trial court sentenced the appellant to two years’ imprisonment and enhanced that sentence with the five years required by the “schoolyard” enhancement provisions of Ala.Code 1975, § 13A-12-250. The trial court then suspended the two-year sentence and placed the appellant on three years’ probation reminding him that he was “going to have to do the five years.” R. 5. This action complies with the direction of this Court. The judgement of the circuit court is affirmed.
OPINION EXTENDED;
AFFIRMED.
All Judges concur.